DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 13, and 15-16 are objected to because of the following informalities: 
In claim 3, “by identify” should read –by identifying—
In claim 3, “the cycle frequency” lacks proper antecedent basis.
In claim 3, “the phase” lacks proper antecedent basis.
In claim 13, “the cycle frequency” lacks proper antecedent basis.
In claim 13, “the phase” lacks proper antecedent basis.
In claim 13, “the amplitude” lacks proper antecedent basis.
In claim 15, “the detected movement” lacks proper antecedent basis.
In claim 16, “the one of more processors” should read –the one or more processors—
Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 12 recite the limitation “identify/identifying a motion-corrected image plane in the imaged volume based on position information from the position-tracking sensor and the motion model for generating a motion-compensated pre-operative image”
Examiner notes the while the specification provides literal support that the motion-corrected image plane is identified based on position information (PGPub ([0007]-[008]), there does not appear to be sufficient disclosure from how the motion-corrected image plane is identified based on this information. In fact, the specification specifically appears to provide support that an initial or default plane may be identified using the probe position, but that the motion-corrected plane (different from the initial plane) is identified using the motion model and/or phase, amplitude, and frequency used to generate the motion model (e.g. PGPub ([0026], [0033], [0050], [0057]). Additionally, examiner notes that the specification fails to disclose the algorithm (e.g. necessary steps and/or flowcharts) that perform the function of identifying the motion-corrected plane using the position information (MPEP 2161.01) 
Examiner further notes that while there appears to be literal support that the motion-corrected plane is identified using the motion model and/or phase, amplitude, and frequency used to generated the motion model in the above citations, there does not appear to be sufficient support for how the motion model is used to identify a motion-corrected plane. For example, no similarity threshold, previously calculated phase, amplitude, frequency from the pre-operative data, nor algorithm for how 
Finally, examiner notes that the specification fails to disclose the algorithm (e.g. necessary steps and/or flowcharts) that perform the function of identifying the motion-corrected plane using BOTH the position information and the motion model (MPEP 2161.01) 
For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.

Claim 9 recite the limitation “wherein the processor is configured to automatically determine the cranio-caudal direction and cause a beam of the 3D probe to be steered such that the beam is aligned with the cranio-caudal direction”. Examiner notes that while there appears to be literal support that the beam may be automatically steered to obtain an alignment with the motion axis (e.g. the cranio-caudal direction), there does not appear to be sufficient written description that the processor is configured to automatically determine this axis (e.g. the cranio-caudal direction) nor how this is done. More specifically, the specification fails to disclose the algorithm (e.g. necessary steps and/or flowcharts) for performing the function of determining the cranio-caudal direction (MPEP 2161.01). For these reasons, a person having ordinary skill in the art would not have recognized the inventor had possession of the claimed invention at the original time of filing.


	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “identify/identifying a motion-corrected image plane in the imaged volume based on position information from the position-tracking sensor and the motion model for generating a motion-compensated pre-operative image”. It is unclear how the motion-corrected image plane is identified based on position information from the position-tracking sensor in light of the 35 U.S.C. 112(a) above. It is further unclear how the motion-corrected image plane in the imaged volume is identified based on the motion model in light of the 35 U.S.C. 112(a) above. 
Claims 1 and 12 recite the limitation “identify/identifying a motion-corrected image plane in the imaged volume based on position information from the position-tracking sensor and the motion model for generating a motion-compensated pre-operative image”. It is unclear if the motion-corrected image plane is for generating a motion-compensated pre-operative image or if the motion model is for generating a motion-compensated pre-operative image. For examination purposes, it has been interpreted to mean either, however, clarification is required. 
Claims 1 and 12 recite the limitation “generating a motion-compensated pre-operative image”. It is unclear if the pre-operative image data is from the previously acquired data or is a different image, since the applicant’s specification appears to set forth that the previously acquired image data is interchangeable with pre-operative data in PGPub [0025]. For examination purposes, it has been 
Claims 2 and 13 recite the limitation “a motion of an anatomical feature in the imaged volume”. It is unclear if this is the same as the movement of the anatomical feature of claim 1 or a different motion. It is further unclear if this is the anatomical feature of claim 1 or a different anatomical feature. For examination purposes it has been interpreted to mean any motion of any anatomical feature, however, clarification is required. 
Claim 2 recites the limitation “from real-time ultrasound image data” in line 4. It is unclear if this is the real-time ultrasound image data of claim 1 or different real-time ultrasound image data. For examination purposes, it has been interpreted to mean any real-time ultrasound image data, however, clarification is required. 
The term “long term” in claims 3 and 13 is a relative term which renders the claim indefinite.  The term "long term" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For these reasons, it is unclear how much data is considered long term. For examination purposes, it has been interpreted that any amount of data may be long term, however, clarification is required.  
Claims 3 and 11  recites the limitation “incoming frames of real time ultrasound image data” It is unclear if this is the real-time ultrasound image data of the parent claims or different real-time ultrasound image data. For examination purposes, it has been interpreted to mean any real-time ultrasound image data, however, clarification is required.
Claim 6 recites the limitation “successive image frames received in real time” in line 3. It is unclear if this is the real-time ultrasound data of claim 1 or different data received in real time. For 
Claim 8 recites the limitation “an anatomical feature” in line 2. It is unclear if this is the anatomical feature of claim 1 or a different anatomical feature. For examination purposes, it has been interpreted to mean any anatomical feature, however, clarification is required. 
Claim 9 recites the limitation “wherein the processor is configured to automatically determine the cranio-caudal direction and cause a beam of the 3D probe to be steered such that the beam is aligned with the cranio-caudal direction” in lines 2-4. It is unclear how the processor automatically determines the cranio-caudal direction in light of the 35 U.S.C. 112(a) rejection above. For examination purposes, it has been interpreted to mean the beam is steered such that the beam is aligned with the cranio-caudal direction, however, clarification is required. 
Claim 13 recites the limitation “from real-time ultrasound image data” in line 5-6. It is unclear if this is the real-time ultrasound image data of claim 12 or different real-time ultrasound image data. For examination purposes, it has been interpreted to mean any real-time ultrasound image data, however, clarification is required. 
Claim 13 recites the limitation “of real-time ultrasound image data” in line 9. It is unclear if this is the real-time ultrasound image data of claim 12, the real-time ultrasound image data of claim 13 lines 5-6 or different real-time ultrasound image data. For examination purposes, it has been interpreted to mean any real-time ultrasound image data, however, clarification is required. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20160174945 A1), hereinafter Oh in view of Kim et al. (US 20140235998 A1), hereinafter Kim and Kadoury et al. (US 20140193053 A1), hereinafter Kadoury.
Regarding claims 1, 12, and 16,
Oh teaches an ultrasound imaging system (at least fig. 1 (100) and corresponding disclosure in at least [0059]) comprising: 
                A processor (at least fig. 1 (130) and corresponding disclosure in at least [0041]) communicatively coupled to an ultrasound probe (at least fig. 1 (110) and corresponding disclosure in at least [0059]) and a source of previously-acquired image data (at least fig. 1 (120) in at least [0041] and [0148] which discloses second image data may be acquired in advance (i.e. previously acquired) before a first image of the patient is taken and may be a 3D volume data), wherein the previously acquired image data comprises a 3D data set (at least fig. 1 (V.sub.p) and corresponding disclosure in at least [0048])
                Wherein the processor (130) is configured to: 
                Receive real-time ultrasound image data ([0106] which discloses the image obtainer 110 acquires an ultrasound image of the liver in real time); 

                Derive a motion model from the real-time ultrasound data ([0153]-[0154] which discloses estimating a force by calculating differences between the shape of the liver from a patient adaptive object model and an extracted diaphragm shape from the image of the target patient acquired in real-time. Examiner notes the estimated force is a motion model in its broadest reasonable interpretation and is derived at least from the image acquired in real time since it relies on an extracted diaphragm shape)
Resynchronize the motion model to movement of an anatomical feature of the subject ([0119] which discloses the transformation of the organ based on the estimated force (i.e. motion model) may be generated according to each respiratory phase. In other words, it is resynchronized for each phase (i.e. movement) of the liver ([0118]-[0119]))
                Identify a motion-corrected image plane in the imaged volume based on the motion model for generating a motion-compensated previously acquired image ([0014] which discloses the image fuser 130 may extract a second image corresponding to a first image of the patient from the transformed 3D volume. Examiner notes the transformation is based on the estimated force (i.e. motion model) and therefore the second image extracted is a motion-corrected image plane for generating a motion-compensated pre-operative image); and 
                Fuse the real-time ultrasound image with the motion-compensated pre-operative image to produce a combined image ([0166] which discloses displaying the ultrasound mage by fusing the transformed second image (i.e. motion-compensated previously acquired image) and the first image (i.e. the real time ultrasound image))


Kim, in a similar field of endeavor involving ultrasound imaging, teaches a position-tracking sensor connected to an ultrasound probe (at least fig. 1 (121) and corresponding disclosure in at least  ([0060] which discloses a magnetic tracker in the probe) wherein a processor (at least fig. 9 (900) and corresponding disclosure in at least [0113]) is configured to identify a motion-corrected image plane in an imaged volume based on position information from the position-tracking sensor and real-time ultrasound data ([0008] which discloses determining a volume image corresponding to the detected position of the probe and extracting from the determined volume image a cross-sectional image (i.e. a motion-corrected image plane) corresponding to a real-time medical image) to generate a motion-compensated previously acquired image ([0008] which discloses the volume image is from previously captured 3D medical image. Examiner notes the extracted cross-sectional image is the motion compensated previously acquired image)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh to further include identifying the motion-corrected image plane in the imaged volume based on position information as taught by Kim in order to ensure the motion-corrected image plane is obtained from a probe-position specific volume image. Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

While there is a temporal relationship between the real-time first image and the previously acquired second image which is motion compensated, the motion compensated second image is not specifically identified as a pre-operative image. 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have performed motion correction as taught by Oh on the pre-operative image data of Kadoury in order to fuse real-time image data to pre-operative image in order to assist in ultrasound-based image guidance for medical procedures (Kadoury [0099]).

The modified system would comprise the non-transitory computer-readable medium of claim 16 comprising processor-executable instructions, which when executed by one or more processors of a medical imaging system cause the one or more processors to perform a method according to claim 12. 

Regarding claim 8,
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the motion model (i.e. estimated force) is configured to estimate a respiratory-induced motion ([0139] which discloses the transformation of the organ or displacement, velocity and acceleration of motion of the liver may be estimated using the estimated force applied to equation 1 and [0108] which discloses the liver may be transformed caused by respiratory movements) of an anatomical feature of the subject along a cranio-caudal direction (Examiner notes respiratory induced motion of the liver would occur along a cranio-caudal direction as evidenced by applicant’s specification in [0049]) as a function of time (Examiner notes the estimated force and transformation is done in real time and is thus estimated as a function of time) based on breathing rate, phase and amplitude of the respiratory motion 

Regarding claim 10,
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the previously-acquired image data comprises 3D dataset acquired using magnetic resonance (MR) or computed tomography (CT) ([0086] which discloses the second medical imaging apparatus is a CT apparatus or an MRI apparatus or claim 13)

Regarding claim 11, 
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches further comprising a display unit (at least fig. 1 (141) and corresponding disclosure in at least [0041]), wherein the processor is configured to automatically register each incoming frame of real-time ultrasound image data to the previously-acquired data ([0112] which discloses the image registrator (in at least fig. 8 (131) which is part of the processor 130) may perform image registration to match the position of the first image and the second image) and cause the combined image associated with each incoming frame to be displayed on the display unit in real time ([0068] which discloses the first image (i.e. in real time) and the second image may be fused and displayed on the display)

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 1 above and further in view of Sumanaweera et al. (US 20050215904 A1), hereinafter Sumanaweera.

Regarding claim 2,
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the motion model is defined based, at least in part, on a cycle frequency, phase, and amplitude of a motion of an anatomical feature in the imaged volume (Examiner notes the force estimation would be based on a cycle frequency, phase, and amplitude of the motion of the anatomical feature since the force estimation is based on respiratory motion)
Oh fails to explicitly teach wherein the processor is configured to determine the cycle frequency, the phase, the amplitude, or a combination thereof from real time ultrasound image data received over a period greater than one motion cycle.
Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches wherein a processor (at least fig. 1 (26) and corresponding disclosure in at least [0025]) is configured to determine a cycle phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform)) from real time ultrasound image data ([0029] which discloses ultrasound data is obtained in real time. Examiner notes the waveform is generated from the ultrasound data as shown in figure 2 and corresponding disclosure in at least [0032]) received over a period greater than one motion cycle (at least fig. 5 shows a plurality of motion cycle)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified the system of Oh to include determining a cycle phase as taught by Sumanaweera in order to identify times at which to perform the forces estimation and transformation of the second image accordingly.  

Regarding claim 6,
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the processor is configured to derive the motion model by performing motion estimation on 
It is not clear whether the period is equal to or greater than at least two motion cycles.
Nonetheless, Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches wherein a processor (at least fig. 1 (26) and corresponding disclosure in at least [0017]) is configured to perform motion estimation on successive image frames received in real time ([0029] which discloses the ultrasound data is received in real time) over a period equal to or greater than at least two motion cycles (at least fig. 5 shows motion tracking data for more than two motion cycles)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include performing motion estimation over a period equal to or greater than at least two motion cycles in order to ensure accurate motion tracking over a plurality of cycles.

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 1 above and further in view of Sumanaweera and Mizukami (US 20150238169 A1).
Regarding claim 3,
Oh teaches the elements of claim 1 as previously stated. Oh fails to explicitly teach wherein the processor is configured to generate long term correlation (LTC) data for each of a plurality of incoming frames of real-time ultrasound image data; and
Determine the cycle frequency and phase associated with each incoming frame by identifying at least two local minima of a LTC curve corresponding to the LTC data associated with each incoming frame.

Determine the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) associated with each incoming frame by identifying at least two local minima of an LCT curve (at least fig. 5 (52) and corresponding disclosure in at least [0052]. Examiner notes the phase 52 is associated with each incoming frame in that they are a part of the same waveform).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have further modified the system of Oh to include determining the phase as taught by Sumanaweera in order to identify times at which to estimate the force for transforming the images accordingly. 
The modified system fails to explicitly teach determining the cycle frequency associated with each incoming frame by identifying at least two local minima of a LTC curve corresponding to the LTC data associated with each incoming frame.
	Mizukami, in a similar field of endeavor involving ultrasonic motion tracking, teaches determining the frequency associated with each frame by identifying at least two local minima in an 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include determining the cycle frequency using the two local minima of the LTC curve as taught by Mizukami in order to identify changes in the respiratory rate accordingly for estimating the force for each respiratory phase. 

Regarding claim 4,
Oh, as modified, teaches the elements of claim 3 as previously stated. Sumanaweera further teaches wherein the processor is configured to perform error minimization on the LTC data ([0057] which discloses by resetting the reference frame, accumulation of tracking errors may be minimized)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include performing error minimization on the LTC data in order to avoid or reduce tracking errors)
Examiner notes that in the modified system because the LTC data is used to identify the phase of the data for estimating the force (i.e. the motion model) at each phase of the respiratory cycle, the error minimization which minimizes the tracking errors would be used to dynamically resynchronize the motion model. 

Regarding claim 13,
Oh, as modified teaches the elements of claim 12 as previously stated. Oh fails to explicitly teaches wherein deriving a motion model from the real-time ultrasound image data comprises determining the cycle frequency, the phase, the amplitude, or a combination thereof from real-time 
Determining the cycle frequency and the phase associated with each incoming frame based on local minima of LTC curves corresponding to the LTC data associated with each incoming frame. 
Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches deriving a motion model from real-time ultrasound image data comprises determining the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) from real-time ultrasound image data received over a time period greater than one motion cycle ([0029] which discloses ultrasound data is obtained in real time. Examiner notes the waveform is generated from the ultrasound data as shown in figure 2 and corresponding disclosure in at least [0032]) received over a period greater than one motion cycle (at least fig. 5 shows a plurality of motion cycle),
 and further teaches generating long term correlation (LTC) data (at least fig. 5 (52) and corresponding disclosure in at least [0042]. Examiner notes the waveform is considered long term correlation (LTC) data in its broadest reasonable interpretation since the definition of correlation merely means a relationship between two or more things. Specifically [0040] describes that the cost data is defined as an amount of motion of each of a plurality of frames relative to a reference frame of data and [0042] describes that fig. 5 shows the cost plotted as a function of time) for each of a plurality of incoming frames of real-time ultrasound image data ([0029] which discloses ultrasound data is obtained in real time and at least fig. 2 and corresponding disclosure in at least [0032]); and 
determining the phase ([0048] which discloses different phases of the respiratory cycle may be detected by locating peaks and valleys of the waveform) associated with each incoming frame based on local minima of LTC curves (at least fig. 5 (52 or 56) and corresponding disclosure in at least [0052]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh to include determining the phase as taught by Sumanaweera in order to identify times at which to estimate the force for transforming the images accordingly. 
The modified system fails to explicitly teach determining the cycle frequency associated with each incoming frame base on local minima of the LTC curves corresponding to the LTC data associated with each incoming frame.
	Mizukami, in a similar field of endeavor involving ultrasonic motion tracking, teaches determining the frequency associated with each frame based on local minima in an ultrasonic motion waveform (at least fig. 8 and corresponding disclosure in at least [0077] which discloses by calculating an average value of time T6 between minimum values of each period it is possible to calculate respiratory rate (i.e. the cycle frequency)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include determining the cycle frequency as taught by Mizukami in order to identify changes in the respiratory rate accordingly for estimating the force for each respiratory phase. 

Regarding claim 14,
Oh, as modified, teaches the elements of claim 13 as previously stated. Sumanaweera further teaches performing error minimization on the LTC data ([0057] which discloses by resetting the reference frame, accumulation of tracking errors may be minimized)

Examiner notes that in the modified system because the LTC data is used to identify the phase of the data for estimating the force (i.e. the motion model) at each phase of the respiratory cycle, the error minimization which minimizes the tracking errors would be used to dynamically resynchronizing the motion model. 
Kim further teaches detecting movement of the probe ([0060] which discloses movement of the probe is sensed) and further teaches performing motion estimation when the probe is in a still state ([0126] which discloses the volume image determination device estimates a relative movement range according to the patients physical movement when the probe stands still)
It would appear that the system pauses the motion estimation responsive to the detected movement of the probe, nonetheless it would have been obvious to a person having ordinary skill in the art before the effective filing date to have paused motion estimation upon movement of the probe in order to identify motion changes of the patient during respiratory movement only when the probe is in the still state. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 1 above and further in view of  Sumanaweera and Holl et al (US 20140243671 A1), hereinafter Holl. 
Regarding claim 5,
Oh, as modified, teaches the element of claim 1 as previously stated. Oh fails to explicitly teach wherein the processor is configured to determine whether the ultrasound probe is stationary based on 
Sumanaweera, in a similar field of endeavor involving ultrasonic motion tracking, teaches acquiring images having a stationary transducer position ([0030] which discloses the series of images includes two ultrasound images without transducer movement or responsive to a substantially stationary transducer position)
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include obtaining the images only when the probe is stationary as taught by Sumanaweera in order to ensure that the images used for estimating force (i.e. generating the motion model) are in correspondence to physiological movement and not transducer movement.
Oh, as modified, fails to explicitly teach wherein the processor is configured to determine whether the ultrasound probe is stationary based on the position information from the position-tracking sensor.
Holl, in a similar field of endeavor involving ultrasound imaging, teaches wherein a processor (at least fig. 1 (116) and corresponding disclosure in at least [0031]) is configured to determine whether an ultrasound probe (at least fig. 1 (106) and corresponding disclosure in at least [0015]) is stationary based on position information from a position-tracking sensor (at least fig. 1 (124) and corresponding disclosure in at least [0030])([0031] which discloses the processor may detect that the probe is stationary based on the probe position data which is acquired by the position sensing system according to [0030]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Oh, as currently modified, to include determining whether the . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 1 above and further in view of Kamiyama al. (US 20110245673 A1).
Regarding claim 7,
Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the processor is configured to perform motion estimation (i.e. force/transformation estimation) on image frames received over a synchronization period (Examiner notes the entirety of the scanning has been considered a synchronization period as the first and second images become synchronized in real time over the period of the scanning)
Oh fails to explicitly teach wherein the processor is further configured to receive user input indicative of a start and an end of the synchronization period.
Kamiyama, in a similar field of endeavor involving ultrasonic motion detection, teaches wherein a processor (at least fig. 1 (17) and corresponding disclosure in at least [0050]) is configured to receive a user input indicative of a start and an end of a period [0050] which discloses the control unit (17) receives an input from the operator to start image processing by the motion-vector calculating unit and the corrected image creating unit and [0060] which discloses when the operator turns off the switch the control unit indicates that the processing of the motion estimation is to be stopped), and wherein the processor (17) is configured to perform motion estimation on image frames received over the synchronization period ([0135] which discloses the image processing (i.e. by the motion-vector calculating unit and corrected image creating unit) is performed in real time on ultrasound images sequentially created along a time sequence)
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 1 above and further in view of Miyachi et al. (US 20120116229 A1).
Regarding claim 9,
	Oh, as modified, teaches the elements of claim 1 as previously stated. Oh further teaches wherein the probe is a 3D probe ([0045] which discloses the first image may be a three-dimensional (3D) image.
	Oh fails to explicitly teach wherein the processor is configured to automatically determine a cranio-caudal direction and cause a beam of the 3D ultrasound probe to be steered such that the beam is aligned with the direction of movement.
	Miyachi, in a similar field of endeavor involving ultrasonic motion tracking, teaches wherein a processor is configured to automatically determine a direction of movement ([0054] which discloses the expansion/contraction direction detector averages the motion vectors to obtain an expansion/contraction direction associated with a heartbeat) and cause a beam of an ultrasound probe (at least fig. 4 (1) and corresponding disclosure in at least [0034]) to be steered such that the beam is aligned with the direction of movement (at least fig. 4 and corresponding disclosure in at least [0054] which discloses the ultrasound beam is steered in a direction parallel (i.e. aligned) with the vascular wall expansion/contraction direction)

	Examiner notes in the modified system the direction of motion according to respiratory motion is in the cranio-caudal direction as evidenced by applicant’s specification in [0049]. Thus in the modified system the determination and steering of Miyachi when applied to the motion tracking of Oh would determine the cranio-caudal direction accordingly. 

	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Oh, Kim, and Kadoury as applied to claim 12 above and further in view of Mucci et al. (US 6312382 B1), hereinafter Mucci.
Regarding claim 15,
	Oh, as modified, teaches the elements of claim 12 as previously stated. Oh further teaches further comprising maintaining registration between the real-time image frames and the previously acquire image data. 
	Oh fails to explicitly teach maintaining registration between the real-time image frames and the previously-acquired image data during a period associated with movement of the probe based on a version of the motion model prior to the detected movement of the probe.
Mucci, in a similar field of endeavor involving ultrasound imaging of anatomical movements, teaches maintaining a motion model during a period associated with movement of a probe (at least fig. 1 (12) and corresponding disclosure in at least -----Col. 2 lines 40-52) based on a version of the motion model to the detected movement of the probe (Col. 9 lines 25-52 which disclose maintaining the previous estimate of cardiac rate (i.e. a motion model) during intervals of excessive probe motion (i.e. a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the method of Oh, as currently modified, to include maintaining the motion model as taught by Mucci in order to reduce incorrect motion models due to probe motion. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204. The examiner can normally be reached Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/BROOKE LYN KLEIN/Examiner, Art Unit 3793         

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793